COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


WILLIAM L. ADAIR
                                                MEMORANDUM OPINION *
v.   Record No. 1568-97-2                           PER CURIAM
                                                 DECEMBER 9, 1997
BUNYON FOREST PRODUCTS AND
 FIDELITY AND CASUALTY
 INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (William L. Adair, pro se, on briefs).

            (Jonathan S. Rochkind; Law Offices of
            Stuart L. Plotnick, on brief), for appellees.



     William L. Adair contends that the Workers' Compensation

Commission erred in finding that he failed to prove that his

current knee problems were causally related to his compensable

November 22, 1994 injury by accident.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that Adair's evidence

sustained his burden of proving a causal connection between his

current knee problems and his November 22, 1994 compensable

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
injury by accident, the commission's findings are binding and

conclusive upon us.   See Tomko v. Michael's Plastering Co., 210

Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying Adair's application, the commission found as

follows:
                [Adair's] treating physician for the
           1994 accident was Dr. William O'Brien.
           Dr. O'Brien examined [Adair] on the day after
           the accident and in February 1996 when [he]
           began to have complaints with his right knee.
            Dr. O'Brien reported that these problems
           were not related to the 1994 accident.
           Although Dr. [Kurt R.] Larson has a contrary
           view "by history," Dr. O'Brien was the only
           physician who examined [Adair] after both
           accidents and was in the best position to
           comment on causation. The Commission gives
           great weight to his Opinion.
                When we add the treating physician's
           opinion to the facts that [Adair's] 1994
           accident was minor, that it did not cause him
           to miss much time from work, that he did not
           need any medical care for over a year, that
           the right knee problems did not begin until
           after surgery for the second industrial
           accident and [Adair] testified that he
           favored his right knee after that surgery, we
           find [Adair] has not proven his current
           disability is related to the 1994 industrial
           accident.


     In its role as fact finder, the commission was entitled to

weigh the medical evidence, to accept Dr. O'Brien's opinion, and

to reject any contrary medical opinion.   "Questions raised by

conflicting medical opinion must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).   Moreover, "'when an attending physician is

positive in his diagnosis . . . , great weight will be given by



                                 2
the courts to his opinion.'"   Pilot Freight Carriers, Inc. v.

Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986)

(citations omitted).

     The commission's findings based upon Dr. O'Brien's opinion

are binding and conclusive upon us.   Thus, we cannot say as a

matter of law that Adair's evidence sustained his burden of

proving a causal connection between his current knee problems and

his November 22, 1994 compensable injury by accident.     See Tomko,

210 Va. at 699, 173 S.E.2d at 835.
     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                 3